    Case 2:19-cv-11578-ILRL-JVM Document 39 Filed 11/02/20 Page 1 of 1



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


MICHAEL JONES SR.                                        CIVIL ACTION
VERSUS                                                   NO. 19-11578
PINNACLE ENTERTAINMENT INC.                              SECTION "B"(1)
                                JUDGMENT

     Entry of a final judgment is proper because the Court granted

summary judgment in favor of defendants with written reasons (Rec.

Doc. 38).

     Accordingly, IT IS ORDERED, ADJUDGED, AND DECREED that a final

judgment is hereby entered dismissing plaintiff’s claims against

defendants with prejudice and costs.

     New Orleans, Louisiana this 2nd day of November 2020



                                  ___________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                    1
